DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/27/2020 and 08/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, it is not clear whether "a minimum frequency" refers to the same minimum frequency defined in claim 1. If this was intended, the definite article ("the minimum frequency") should be used.
Claim 3 recites the limitation "… the entire UPS load …” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "…the AC signal…” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 14-19 depend from claim 13 and do not cure the deficiencies of claim 13, they are rejected for the same reason.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being participated by Liran (US 6,020,657).
Regarding claim 1, Liran teaches a system (see figure 1) for controlling power walk-in for an uninterruptible power supply (fig. 1: 3) being switched to receive AC power from an AC generator (fig. 1: 8), the system comprising: a control system (fig. 1: 14); and a power walk-in (PWI) subsystem controlled in part by the control system (see figure 1), and including: the PWI subsystem configured to control at least one of an input current or an input power of an AC signal being provided by an AC generator (see col. 7, lines 46-64; the control unit 14 maintain the frequency of the synchronous machine 9 functioning as a generator by using the clutch control 13 to control the amount of kinetic energy being transferred from the flywheel 11 through the AC motor 10) during a power walk-in operation to attempt to maintain a minimum frequency of the AC signal from the AC generator during the power walk-in operation (see col. 7, lines 46-64).
Regarding claim 3, furthermore Liran discloses the system, wherein the power walk-in subsystem is further configured to determine when the AC generator has assumed the entire UPS load, and subsequently to continuously monitor the load for an increase in the load to a new load level, and when an increase is detected, to initiate an additional power walk-in operation, (see col. 7, line 46 – col. 8, line 49).
Regarding claim 13, Liran teaches a method for controlling power walk-in for an uninterruptible power supply (UPS), (see fig. 1: 3) being switched to receive AC power from a AC generator (fig. 1: 8), the method comprising: setting a minimum frequency which a frequency of the AC signal from the AC generator is not to drop below (see col. 7, lines 46-64 and col. 8, lines 50-59; after the initial utility failure is sensed, the control unit 14 activates the backup engine 8b to drive the generator 8a of the backup supply 8. After backup supply activation, the control unit 14 monitors the backup power through the backup sensor 16c during the transitory period to determine when the backup supply 8 has reached required operating frequency and voltage levels); and controlling at least one of an input current or an input power of the AC signal being provided by the AC generator during a power walk-in operation to ensure that a minimum frequency of the AC signal from the AC generator is maintained during the power walk-in operation, (see col. 7, lines 46-64 and col. 8, lines 50-59; the control unit 14 maintain the frequency of the synchronous machine 9 functioning as a generator by using the clutch control 13 to control the amount of kinetic energy being transferred from the flywheel 11 through the AC motor 10).
Regarding claim 17, furthermore Liran discloses the method, further comprising determining when the AC generator has assumed the load of the UPS, and .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liran (US 6,020,657), in view of Simonelli et al. (US 6,201,319).
Regarding claim 2, Liran teaches the system of claim 1, but Liran does not explicitly teach wherein the PWI subsystem further comprises a user settable minimum generator frequency control for enabling a user to set a minimum frequency for the AC 
Simonelli teaches the voltage regulation and synchronization system is responsible for regulating the magnitude, frequency and phase of the AC power produced by the power modules under the control of the slave processor system. User settings for frequency and voltage tolerances may be input to the MIM through the display module, and the voltage regulation and synchronization system maintains the output frequency and voltage to be within the specified tolerances, (see col. 10, lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simonelli into the system of Liran in order to provide a user settable minimum generator frequency control for enabling a user to set a minimum value for the frequency of an AC signal from an AC generator of a UPS.
Regarding claim 8, Liran teaches an uninterruptible power supply (UPS) (see figure 1) able to control a power walk-in operation when the UPS is being switched to receive AC power from an AC generator (fig. 1: 8), the UPS comprising: a control system (fig. 1: 14); and a power walk-in (PWI) subsystem controlled in part by the control system and configured to control at least one of an input current or an input power of an AC signal being provided by an AC generator during a power walk-in operation to either: at least attempt to maintain a minimum frequency of the AC signal from the AC generator during the power-walk-in operation, (see col. 7, lines 46-64 and col. 8, lines 50-59; the control unit 14 maintain the frequency of the synchronous 
However, Liran does not explicitly teach the PWI subsystem further including a user settable minimum generator frequency control for enabling a user to set a minimum value for the frequency of the AC signal from the AC generator, which the PWI subsystem attempts to maintain while the power walk-in operation is being carried out.
Simonelli teaches the voltage regulation and synchronization system is responsible for regulating the magnitude, frequency and phase of the AC power produced by the power modules under the control of the slave processor system. User settings for frequency and voltage tolerances may be input to the MIM through the display module, and the voltage regulation and synchronization system maintains the output frequency and voltage to be within the specified tolerances, (see col. 10, lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simonelli into the uninterruptible power supply of Liran in order provide a user settable minimum generator frequency control for enabling a user to set a minimum value for the frequency of an AC signal from an AC generator of a UPS.
Regarding claim 10, furthermore Liran discloses the UPS, wherein the power walk-in subsystem is further configured to determine when the AC generator has assumed the entire UPS load, and subsequently to continuously monitor the load for an increase in the load to a new load level, and when an increase is detected, to continue the power walk-in operation, (see col. 7, line 46 – col. 8, line 49).
Regarding claim 19, Liran teaches the method of claim 13, but Liran does not explicitly teach wherein the minimum frequency comprises a user settable minimum frequency.
Simonelli teaches the voltage regulation and synchronization system is responsible for regulating the magnitude, frequency and phase of the AC power produced by the power modules under the control of the slave processor system. User settings for frequency and voltage tolerances may be input to the MIM through the display module, and the voltage regulation and synchronization system maintains the output frequency and voltage to be within the specified tolerances, (see col. 10, lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simonelli into the method of Liran in order provide a user settable minimum generator frequency control for enabling a user to set a minimum value for the frequency of an AC signal from an AC generator of a UPS.
7.	Claims 4-7, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liran (US 6,020,657), in view of Morishima et al. (US 2011/0264292).
Regarding claim 4, Liran teaches the system of claim 1, but Liran does not explicitly teach wherein the PWI subsystem is configured to determine if the power walk-in time occurs within a predetermined maximum power walk-in time period.
Morishima teaches by configuring the UPS to switch power inputs between an alternating current (AC) mode and a battery mode by including a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage. The unstable amplitude at the input terminal of the input voltage is modified by adjusting a voltage window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The unstable frequency at the input terminal of the input voltage is adjusted by adjusting a frequency window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The voltage window has input voltage protection values that are greater than operating voltage range values of the UPS. The input voltage protection values are selected by the control circuit having a control processor unit (CPU) based on an output current of the UPS. The frequency window has a range that is wider than the operating frequency range of the UPS, (see figures 7 and 7A; and par. [0020] and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morishima into the system of Liran in order to provide a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit 
Regarding claim 5, Liran teaches the system of claim 1, but Liran does not explicitly teach wherein the PWI subsystem further comprises a user settable maximum power walk-in time control for enabling a user to manually set the predetermined maximum power walk-in time period.
Morishima teaches a switch connected to an input of the UPS. The switch is operated to receive an input power from an alternating current source, such as commercial AC power from the power grid, or AC power from a generator or a DC power source such as a battery. The switch can be either a mechanical switch or a solid state switch; and by configuring the UPS to switch power inputs between an alternating current (AC) mode and a battery mode by including a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage. The unstable amplitude at the input terminal of the input voltage is modified by adjusting a voltage window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The unstable frequency at the input terminal of the input voltage is adjusted by adjusting a frequency window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The voltage window has input voltage protection values that are greater than operating voltage range values of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morishima into the system of Liran in order to provide a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage.
Regarding claim 6, further Morishima discloses the system, wherein the PWI subsystem is configured to detect when it will not be possible for the power walk-in time to occur within the maximum power walk-in time period while maintaining the frequency of the AC signal being output from the AC generator at the minimum AC frequency, (see figures 7 and 7A; and par. [0020] and [0049]).
Regarding claim 7, further Morishima discloses the system, wherein the PWI subsystem is further configured to allow the minimum generator frequency to be adjusted when the PWI subsystem has detected that the power walk-in time will not occur within the maximum power walk-in time period, (see figures 7 and 7A; and par. [0020] and [0049]).
Regarding claim 14, Liran teaches the method of claim 13, but Liran does not explicitly teach further comprising determining if the power walk-in time can occur within a predetermined maximum power walk-in time period.
Morishima teaches by configuring the UPS to switch power inputs between an alternating current (AC) mode and a battery mode by including a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage. The unstable amplitude at the input terminal of the input voltage is modified by adjusting a voltage window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The unstable frequency at the input terminal of the input voltage is adjusted by adjusting a frequency window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The voltage window has input voltage protection values that are greater than operating voltage range values of the UPS. The input voltage protection values are selected by the control circuit having a control processor unit (CPU) based on an output current of the UPS. The frequency window has a range that is wider than the operating frequency range of the UPS, (see figures 7 and 7A; and par. [0020] and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morishima into the method of Liran in order to provide a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control 
Regarding claim 15, further Morishima discloses the method, further comprising detecting when it will not be possible for the power walk-in time to occur within the maximum power walk-in time period while maintaining the frequency of the AC signal being output from the AC generator at the minimum AC frequency, (see figures 7 and 7A; and par. [0020] and [0049]).
Regarding claim 16, further Morishima discloses the method, further comprising allowing the minimum generator frequency to be adjusted when it is detected that the power walk-in time will not occur within the maximum power walk-in time period, to ensure that the power walk-in time can occur within the maximum power walk-in time period, (see figures 7 and 7A; and par. [0020] and [0049]).
Regarding claim 18, further Morishima discloses the method, wherein the predetermined maximum power walk-in time period comprises a user settable maximum power walk-in time period, (see figures 7 and 7A; and par. [0020], [0037] and [0049]).
8.	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liran (US 6,020,657), in view of Simonelli et al. (US 6,201,319) and further in view of Morishima et al. (US 2011/0264292).
Regarding claim 9, the combination of Liran and Simonelli teach the UPS of claim 8, but Liran and Simonelli do not explicitly teach wherein the PWI subsystem further comprises a user settable maximum power walk-in time control for enabling a user to set a maximum time period within which the power walk-in time must occur.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morishima into the uninterruptible power supply of Liran and Simonelli in order to provide a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage.
Regarding claim 11, the combination of Liran and Simonelli teach the UPS of claim 8, but Liran and Simonelli do not explicitly teach wherein the PWI subsystem is configured to detect when it will not be possible for the power walk-in time to occur within the maximum power walk-in time period while maintaining the frequency of the AC signal being output from the AC generator at the minimum AC frequency.
Morishima teaches by configuring the UPS to switch power inputs between an alternating current (AC) mode and a battery mode by including a control circuit to monitor amplitude and a frequency of an input voltage at an input terminal or terminals of the UPS. The control circuit modifies the monitored value and/or actual amplitude and/or the frequency window when unstable amplitude and/or an unstable frequency are detected at the input terminal of the input voltage. The unstable amplitude at the input terminal of the input voltage is modified by adjusting a voltage window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The unstable frequency at the input terminal of the input voltage is adjusted by adjusting a frequency window for a predetermined number of cycles during a transfer time between the battery mode and the AC mode. The voltage window has input voltage protection values that are greater than operating voltage range values of the UPS. The input voltage protection values are selected by the control circuit having a control processor unit (CPU) based on an output current of the UPS. The frequency window has a range that is wider than the operating frequency range of the UPS, (see figures 7 and 7A; and par. [0020] and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morishima into the 
Regarding claim 12, further Morishima discloses the UPS, wherein the PWI subsystem is further configured to allow the minimum generator frequency to be adjusted when the PWI subsystem has detected that the power walk-in time will not occur within the maximum power walk-in time period, (see figures 7 and 7A; and par. [0020] and [0049]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836